Case 2:16-cv-01118-CCC-MF Document 739 Filed 11/18/19 Page 1 of 2 PageID: 23212
  Gage-2to=cvp111HCCCMl bucurnent 73W rqd I II1 5!1Q Pae4-attflgeiu: 2JZIU’
                                                                                          THREE GATEWAY CENTER
      WALSH                                                                               100 Mulberry Street, 15th Floor
         PIZZI                                                                            Newark NJ 07102
     O’REILLY                                                                             T: 9737571100
    FALANGA                                                                               F: 973757.1090
                                                                                          WALSH.LAW



   Liza M. Walsh
   Direct Dial: (973) 757-1101
   Iwalsh @walsh. law


                                                           November 15, 2019
   VIA ELECTRONIC FILING
   Honorable Mark Falk, U.S.M.J.
   U.S. District Court for the District of New Jersey
   Martin Luther King Jr. Bldg. &
   U.S. Courthouse
   50 Walnut Street
   Newark, New Jersey 07101

           RE:       Immunex Corporation, et a!. v. Sandoz, Inc., et aL,
                     Civil Action No. 16-1118 (CCC/MF)

   Deariudge Falk:

           This firm, together with Sidley Austin LLP, represents Plaintiffs, Immunex Corporation and Amgen
   Manufacturing, Limited in connection with the above-referenced matter. The Omnibus Joint Motion to
   Seal and filed redacted versions of the following letters is due to be filed with the Court on Monday,
   November 18, 2019:

                 •   Letter from Liza M. Walsh dated September 3,2019 at DE No. 699;

                 •   Letter from Sandoz dated September 3, 2019 at DE No. 700;

                 •   Letter from Sandoz dated September 6, 2019 at DE No. 703;

                 •   Letter from Wa M. Walsh dated September 6, 2019 at DE 704;

                 •   Letter from Liza M. Walsh dated September 16, 2019 at DE 707;

                 •   Letter from Sandoz dated September 16, 2019 at DE 708;

                 •   Letter from Liza M. Walsh dated September 24, 2019 at DE 711;

                 •   Letter from Marc D. Haefner dated October 1, 2019 at DE 715;

                 •   Letter from Liza M. Walsh dated October 7, 2019 at DE 716; and

                 •   Letter from Sandoz dated October 7, 2019 at DE 717.


           1500 Market Street I 12th Floor, East Tower I   Philadelphia, PA 19102 I T: 215266.3600 I F: 973.757.1090
           1745 Broadway I   17th FLoor I New York, NY 10019 I 1:212.380.1043 I F: 973,757.1090
Case 2:16-cv-01118-CCC-MF Document 739 Filed 11/18/19 Page 2 of 2 PageID: 23213
  Ca9e2±o-cv-Uu16-LLL-Mi- DiumtnL 738 iltd 11/15/19 Page 2 uf 2

   Honorable Mark Falk, U.S.MJ.
   November 15, 2019
   Page 2



             We write with the consent of all parties to respectfully request an extension until two weeks after
   the Court acts on the Letter from Sandoz regarding the Withdrawal of the Motion to Intervene dated
   October 21, 2019, DE 724, to file the redactions and the Omnibus Joint Motion to Seal the above
   referenced letters. The additional time is necessary to allow the parties the necessary time to coordinate
   and finalize both the proposed redactions as well as an Omnibus Joint Motion to Seal. We appreciate the
   Court’s consideration of this request and, should the extension be acceptable to Your Honor, we
   respectfully request this letter be “So Ordered” and entered on the docket, As always, we thank the Court
   for its attention to this matter.


                                                               Respectfully submitted,

                                                               s/Liza M. Walsh

                                                               Liza M. Walsh

    cc:     All Counsel of Record (via ECF and email)




                                                     SO ORDERED this /‘day of November 2019
